DENY; and Opinion Filed May 8, 2019.




                                                 In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         No. 05-19-00518-CV

                                 IN RE LIZA WILDMAN, Relator

                   Original Proceeding from the 380th Judicial District Court
                                     Collin County, Texas
                             Trial Court Cause No. 380-02529-2018

                                MEMORANDUM OPINION
                            Before Justices Brown, Schenck, and Reichek
                                     Opinion by Justice Schenck
        In this original proceeding, relator complains of the trial court’s April 9, 2019 order

denying relator’s motion to compel and request for entry of a scheduling order. To be entitled to

mandamus relief, a relator must show both that the trial court has clearly abused its discretion and

that relator has no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36

(Tex. 2004) (orig. proceeding). Based on the record before us, we conclude relator has not shown

she is entitled to the relief requested. Accordingly, we deny relator’s petition for writ of

mandamus. See TEX. R. APP. P. 52.8(a) (the court must deny the petition if the court determines

relator is not entitled to the relief sought).




                                                    /David J. Schenck/
190518F.P05                                         DAVID J. SCHENCK
                                                    JUSTICE